Citation Nr: 0314497	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating from an original grant 
of service connection for degenerative arthritis of the 
cervical spine, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating from an original grant 
of service connection for degenerative arthritis of the left 
knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating from an original grant 
of service connection for degenerative arthritis of the right 
knee, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1999.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1999 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2002, the 
Board undertook addition development, by means of memorandum, 
of the issues listed above.  The case is again before the 
Board for appellate review.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in June 2002.


REMAND

As noted above, the Board recently undertook further 
development of the veteran's claims, and in particular 
obtained VA examination of the veteran, in February 2003, 
with regard to the possible etiology of a low back disorder 
and in order to ascertain the severity of his cervical spine 
and bilateral knee disorders.  While the reports of these 
examinations have been associated with his claims file, this 
evidence has not been considered by the RO, and no waiver of 
such consideration is of record; the case must therefore be 
returned to the RO for readjudication.  See Disabled American 
Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003).




This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to June 2000, when the 
Statement of the Case was issued, and 
determine whether service connection for 
a low back disorder, and increased 
ratings for degenerative arthritis of the 
cervical spine and knees, can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of the 
claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




